Title: To George Washington from William Rowley, 2 January 1796
From: Rowley, William
To: Washington, George


          
            Sir
            Saville row St James [London] January 2. 1796
          
          I have the honor to acknowledge Your Excellency’s letter of polite thanks for the writings I transmitted. Your Excellency directed the letter to Oxford, of which university, I am a member, but it is long since, I resided there. I hope the doctrines, I have endeavored to promulgate will prove beneficial to society, expecially in the prevention or curing those infectious putrid diseases, that have made such havock amongst the human species, in some measure, owing to medical prejudices, which are nearly as difficult to remove as mountains. I beg leave to subscribe myself, with the greatest esteem for your amiable virtues your Exellency’s most obedient humble servant
          
            Wm Rowley M.D.
          
         